United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-3828
                      ___________________________

          Anthony Lee Johnson, Sr., also known as Antonio Seenyur

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Jennifer Lynne Coolidge, SOTP Program Director, Minnesota State Prison, Rush
                 City, individually and in her official capacity

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                           Submitted: June 29, 2017
                             Filed: July 5, 2017
                                [Unpublished]
                               ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
        In this pro se 42 U.S.C. § 1983 action, inmate Antonio Seenyur appeals after
the district court1 denied his motion to compel, adversely granted summary judgment,
and denied his motion to amend his complaint. We decline to review Seenyur’s
challenge to the denial of his motion to compel because he did not object below. See
McDonald v. City of St. Paul, 679 F.3d 698, 709 (8th Cir. 2012) (where party did not
file timely objections to magistrate’s nondispositive order in district court, he could
not challenge order on appeal). Having carefully reviewed the record and the parties’
arguments on appeal, we conclude that summary judgment was properly granted for
the reasons stated by the district court, and further conclude that the district court did
not abuse its discretion in denying the motion to amend. See Beaulieu v. Ludeman,
690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment is reviewed de
novo, viewing record in light most favorable to nonmovant); see also Kozlov v.
Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016) (denial of
motion to amend complaint is reviewed for abuse of discretion). Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.

                                           -2-